Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2014

                                      No. 04-14-00379-CV

                    IN THE INTEREST OF A.L.G. AND E.B.G., children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-05217
                         Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        The clerk’s record was originally due on July 3, 2014. On July 8, 2014, the trial court
clerk filed a Notification of Late Record, stating that the clerk’s record has not been filed
because appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant is not entitled to appeal without paying the fee.

         It is therefore ORDERED that appellant provide written proof to this court no later than
July 21, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant
fails to file such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court